Citation Nr: 0418066	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
panasinusitis with associated headaches, status-post 
bilateral Caldwell Luc procedure, antrostomy, ethmoidectomy 
and polypectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation higher than 50 
percent and an evaluation higher than 70 percent as of 
November 1, 2001, for post-traumatic stress disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970, and again from November 1970 to February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
an increased rating for sinusitis, granted entitlement to 
service connection for post-traumatic stress disorder, 
assigning a 50 percent initial evaluation thereto effective 
February 1, 2001, and which implicitly denied the claim of 
entitlement to a total rating based on individual 
unemployability.  In an August 2002 rating decision, the RO 
increased the disability rating assigned for post-traumatic 
stress disorder to 70 percent effective November 1, 2001.  
Because the maximum benefit was not granted in the August 
2002 increase assigned, the issues of entitlement to a higher 
initial rating and to a higher rating as of November 1, 2001, 
are before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the veteran has new claims of 
entitlement to service connection for orthopedic disabilities 
pending before the RO, awaiting the return of the claims 
folder for adjudication of those claims.  Based on evidence 
of record with respect to the new claims, the Board finds 
that the claim of entitlement to a total rating based on 
individual unemployability (TDIU) is inextricably intertwined 
with those claims.  As such, the TDIU claim must be deferred 
pending further consideration as discussed in the REMAND 
portion of this decision.  Additionally, the claim of 
entitlement to an increased rating for sinusitis must be 
remanded for additional development.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal concerning the evaluation 
of post-traumatic stress disorder has been obtained.

2.  In the period before November 1, 2001, the veteran has 
had occupational and social impairment with reduced 
reliability and productivity due to symptoms of post-
traumatic stress disorder.

3.  In the period on and after November 1, 2001, the veteran 
has had occupational and social impairment with deficiencies 
in most areas as a result of symptoms of post-traumatic 
stress disorder.

4.  The veteran does not experience gross impairment in 
thought processes or communication, nor is he totally 
unemployable as a result of post-traumatic stress disorder 
alone.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met prior to November 
1, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.130, Diagnostic Code 9411 (2003).

2.  Criteria for a rating higher than 70 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which uses the criteria for evaluating post-
traumatic stress disorder found in a general rating formula 
for mental disorders outlined in Diagnostic Code 9440.  The 
general rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name....................................100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record shows that the veteran is treated with 
counseling and medication for post-traumatic stress disorder 
at a VA Medical Center.  He is noted to be an attentive and 
active participate in group counseling and appears to be 
compliant with all prescribed treatment.  Isolation, anger 
management, and anxiety are recurring themes in the treatment 
notes.  

The veteran is married and lives with his wife.  He also 
holds a part-time job as a patient locator at a hospice 
facility.  The veteran's employer reported that the veteran 
worked thirteen to fifteen hours per week and that no special 
accommodations had been required for his disabilities during 
his employment.  The veteran was noted to have been employed 
from June 2000 through the month the information was 
reported, July 2002.  There was no indication in the report 
that the veteran's employment had been terminated.

In June 2001, the veteran underwent VA psychiatric 
examination and related primary difficulties with anger and 
sleeping.  He stated that he avoided reminders of his service 
experiences and situations in which he could not control his 
anger as he occasionally had verbal arguments.  The veteran 
reported having a reduced appetite, fluctuating moods, and a 
reduced sexual drive.  He related having thoughts of service 
experiences on a daily basis, fairly regularly occurring 
nightmares of his inservice trauma, and difficulty both 
falling and staying asleep.  The veteran stated that he was 
irritable and felt unrested in the mornings, had a 
significant startle reaction, and felt anxious.  Upon 
examination, he was found to be coherent, well-oriented and 
properly groomed.  The veteran spoke in a normal tone and 
there was no motor restlessness.  He made good eye contact 
and his thought content did not reveal any psychotic symptoms 
such as delusions, hallucinations or disorganized thought.  
The veteran's affect was appropriate with a small degree of 
anxiety, his cognitive functions were intact and he was 
deemed to be capable of insight with intact judgment.  An 
Axis I diagnosis of chronic post-traumatic stress disorder 
was rendered and a Global Assessment of  Functioning (GAF) 
score of 55 was assigned.

The veteran underwent another VA psychiatric examination in 
June 2002 and related that his symptoms had increased since 
the events of September 11, 2001.  He stated that he 
experienced occasional rages and still had difficulty 
sleeping.  The veteran was noted to work part-time, attend 
church services, occasionally teach Sunday school classes, 
and to participate in community volunteer projects.  He 
related that he had some difficulties at his job with stress 
and physical limitations and stated that he had problems with 
impulse control.  The veteran also reported being moody and 
isolative.  Upon examination, the veteran was found to be 
alert, oriented, properly groomed and friendly with normal 
speech that was somewhat tangential at times.  There were no 
overt or reported signs of psychosis, delusions, 
hallucinations, thought disorders, suicidal or homicidal 
thoughts and the veteran's insight and judgment were deemed 
to be intact.  An Axis I diagnosis of post-traumatic stress 
disorder was rendered and a GAF score of 50 was assigned.  
The VA examiner opined that the veteran was not totally 
unemployable as a result of his symptoms of post-traumatic 
stress disorder.  He stated, however, that the veteran's 
medical and psychiatric disabilities were likely to progress 
and interfere with his employment more with time.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the medical evidence of record shows a definite increase in 
symptoms of post-traumatic stress disorder since the initial 
evaluation of 50 percent was assigned; however, prior to 
November 2001, the evidence does not support the assignment 
of a rating higher than 50 percent.  Specifically, the 
evidence shows that the veteran had occupational and social 
impairment with reduced reliability and productivity as of at 
least February 2001 due to disturbances of mood and 
difficulty establishing relationships as a result of problems 
with anger and irritability.  At the June 2001 VA 
examination, a GAF score of 55 was assigned, which reflects 
moderate symptoms as per the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  This is 
consistent with GAF scores found in VA treatment records 
dated before November 2001:  55 on December 18, 2000; 50 on 
May 18, 2001, and 52 on June 18, 2001.  There is no 
suggestion in the record that the veteran had deficiencies in 
most areas as a result of symptoms of post-traumatic stress 
disorder prior to November 2001 as the evidence reflects that 
he maintained part-time work and familial and social 
relationships, was well-oriented and properly groomed, had no 
psychotic symptoms, had an appropriate affect with only a 
small degree of anxiety, and he was deemed to be capable of 
insight with intact judgment.  

At the June 2002 evaluation, the veteran related that he had 
experienced an increase in symptoms since the events of 
September 11, 2001.  The veteran's GAF score was reduced to 
50, reflecting serious symptoms according to the DSM-IV.  
Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board find that the results of the VA 
examination report reflect occupational and social impairment 
with deficiencies in most areas, but there is no suggestion 
of any gross impairment in thought processes or communication 
to render the veteran totally impaired as a result of 
psychiatric disability.  At the time of the June 2002 
examination, the veteran maintained his part-time employment 
and related participating in a number of social activities.  
He was also considered employable from a psychiatric 
standpoint.  

Thus, considering the record as a whole, the Board finds that 
prior to November 2001, criteria for a rating of 50 percent, 
but no higher, were met as the veteran exhibited reduced 
reliability but not deficiencies in most areas of his life.  
As of November 2001, criteria for a 70 percent evaluation 
were met as a result of the reported increase in symptoms 
causing deficiencies in most areas.  The record also shows 
that at no time has the criteria for a 100 percent schedular 
evaluation been met as the veteran has never been shown to 
have gross impairment in thought process or communication, 
inappropriate behavior, an inability to perform activities of 
daily living, disorientation, or memory loss.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The veteran 
maintains part-time employment, has not required frequent 
periods of hospitalization for his psychiatric disability, 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by symptoms of post-traumatic stress 
disorder have an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the assignment of a 50 percent evaluation as of February 
2001 and a 70 percent evaluation as of November 2001 
adequately reflects the clinically established impairment 
experienced by the veteran.  Therefore, a rating higher than 
50 percent prior to November 2001 is denied and a rating 
higher than 70 percent as of November 2001 is denied.

II.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February 2001 and again in a letter dated in 
November 2001.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The VA letters stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence showing that the veteran's disability was more 
severe than rated, (2) VA would obtain relevant records from 
any Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini indicated that there was a fourth element 
of notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording him physical examinations, and requesting that a 
medical opinion be rendered as to the severity of his 
psychiatric disability.  It appears that all known and 
available medical records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran was afforded an 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  He has, however, actively 
participated in the development of his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  




ORDER

A rating higher than 50 percent prior to November 2001 for 
post-traumatic stress disorder is denied.

A rating higher than 70 percent as of November 2001 for post-
traumatic stress disorder is denied.

REMAND

The record reflects that the veteran suffers from symptoms of 
chronic sinusitis and seeks a disability rating higher than 
30 percent for that disability.  In order for a rating higher 
than 30 percent to be assigned under 38 C.F.R. Section 4.91, 
Diagnostic Code 6514, there must be evidence of at least near 
constant sinusitis characterized by headaches, pain, 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The veteran asserts that 
he experiences these symptoms on a periodic basis, but there 
is no evidence as to whether his symptoms may be 
characterized as "near constant."

The veteran has undergone VA examination twice in conjunction 
with this claim of entitlement to a higher rating, with the 
most recent VA examination being held in May 2002.  The nurse 
practitioner who examined the veteran in May 2002 noted that 
a computerized tomography (CT) study was ordered and that he 
would confer with the prior examiner, a medical doctor and 
ears, nose and throat specialist, regarding the results of 
the examination and make further comment.  Unfortunately, the 
record does not contain any additional comments from either 
the nurse practitioner who examined the veteran in May 2002 
or the prior examiner.  Thus, the Board finds that the 
medical evidence is insufficient upon which to determine an 
appropriate rating at this time.  As such, this claim must be 
remanded so that additional comments may be obtained with 
respect to the severity of the veteran's sinusitis and 
related symptoms.  In this regard, an examination may be 
scheduled.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Additionally, the Board notes that in the May 2002 
examination report referenced above, the examiner made 
reference to there being strong evidence in favor of the 
veteran's pending claim of entitlement to service connection 
for orthopedic disabilities.  This comment, when considered 
in conjunction with the evidence of record reflecting that 
the veteran's employability is affected by the combination of 
physical and psychological disabilities, leads the Board to 
believe that the claim of entitlement to a total rating based 
on individual unemployability must be deferred pending 
consideration of the pending claims of entitlement to service 
connection for orthopedic disabilities so that the veteran 
will not possibly be prematurely foreclosed from obtaining 
benefits based on this claim.  As noted in the introduction 
section of this decision, the Board finds that the claims are 
inextricably intertwined and it would be inappropriate for 
the Board to decide the claim of entitlement to a total 
rating at this time.

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain any and all 
treatment records for sinusitis since 
2001 and associate those records with the 
claims folder.  The RO should ensure that 
the CT scan ordered in May 2002 is 
associated with the claims folder.

2.  The RO should request that an ear, 
nose and throat specialist review the 
veteran's claims folder, including the 
report of the CT scan ordered in May 
2002, and render an opinion as to the 
severity of the veteran's sinusitis.  The 
examiner should specifically state 
whether the veteran's symptoms may be 
characterized as, "near constant."  If 
the examiner determines that a physical 
examination is required, the RO should 
schedule such an examination.  The 
examiner is to perform any additional 
studies he/she deems necessary.  All 
opinions must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The RO 
should ensure that the claim of 
entitlement to a total rating based on 
individual unemployability is 
reconsidered following its consideration 
of all pending claims.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



